Citation Nr: 1717477	
Decision Date: 05/19/17    Archive Date: 06/05/17

DOCKET NO.  11-14 861	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to a service connection for a left knee disability.

2.  Whether new and material evidence has been received to reopen a claim for entitlement to a service connection for a respiratory disability, to include pneumonia and bronchitis.

3.  Entitlement to a service connection for a left knee disability.

4.  Entitlement to a service connection for a respiratory disability, to include pneumonia and bronchitis.

5.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. R. Higgins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from January 1980 to November 1984, August 1990 to June 1991, and January 2004 to April 2005, with additional reserve service.  This included deployment to Iraq and Kuwait from February 2004 to February 2005.

This matter is before the Board of Veterans' Appeal (Board) on appeal from a March 2008 rating decision issued by the Department of Veteran Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which confirmed and continued previous denials for entitlement to service connection for left knee and respiratory disabilities. 

Further, the Board notes that a video conference hearing was scheduled in December 2016.  The Veteran did not appear, and has not requested that a new hearing be scheduled.  Accordingly, the Board finds that the Veteran's hearing request has been withdrawn.  See 38 C.F.R. § 20.704 (d) (2016).

The Veteran initially filed a claim to establish service connection for PTSD.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the scope of a disability claim includes any disability that may reasonably be encompassed by the veteran's description of the claim; reported symptoms; and additional information submitted or developed in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  In light of this determination and the diagnoses of record, the Board has expanded the Veteran's claim to include all acquired psychiatric disorders and the issue has been re-characterized as stated on the title page.

The issues of entitlement to service connection for a left knee disability, respiratory disability, to include pneumonia and bronchitis, and acquired psychiatric disability, to include post-traumatic stress disorder and depression  are addressed in the REMAND portion of the decision below and are  REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.   An October 2005 rating decision denied service connection for a left knee disability on the basis that the disability was neither incurred in nor caused by the Veteran's military service. 

 2.  The Veteran did not appeal the October 2005 rating decision or submit documentation constituting new and material evidence within the one-year appeal period.

 3.  Evidence received since the time of the final October 2005 decision is new and raises the reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a left knee disability.

4.  An October 2005 rating decision denied service connection for a respiratory disability on basis there was no clear and unmistakable evidence that the preexisting condition permanently worsened as result of service.

5.  The Veteran did not appeal the October 2005 rating decision or submit documentation constituting new and material evidence within the one-year appeal period.

6.  Evidence received since the time of the final October 2005 decision is new and raises the reasonable possibility of substantiating the Veteran's claim for entitlement to service connection for a respiratory disability.


CONCLUSION OF LAW

1.  The October 2005 rating decision denying entitlement to service connection for a left knee disability is final.  38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A. § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  Evidence submitted to reopen the claim of entitlement to service connection for a left knee disability is new and material, and the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).

3.  The October 2005 Board decision declining to reopen the claim for entitlement to service connection for a respiratory disability is final. 38 U.S.C.A § 7105 (c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2004); currently, 38 U.S.C.A.   § 7105 (c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

4.  Evidence submitted to reopen the claim of entitlement to service connection for a respiratory disability is new and material, and the claim is reopened. 38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (a) (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board does not need to address compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II. Merits of the Claims

New and Material Evidence

The Veteran seeks to reopen the previously denied claims of entitlement to service connection for a left knee and respiratory disabilities. 

Pertinent procedural regulations provide that nothing in 38 U.S.C.A. § 5103A shall be construed to require VA to reopen a claim that has been disallowed, except when new and material evidence is presented or secured, as described in 38 U.S.C.A.       § 5108.  See 38 U.S.C.A. § 5103A (f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996).

New evidence means existing evidence not previously submitted to VA. 38 C.F.R. § 3.156 (a) (2016).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. Id.  

The Court has held that new evidence may be sufficient to reopen a claim if it can contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998); Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  The Board must first determine whether the veteran has presented new and material evidence under 38 C.F.R. § 3.156 (a) (2016) to have a finally denied claim reopened under 38 U.S.C.A. § 5108 (West 2014).  Elkins v. West, 12 Vet. App. 209 (1999).  Then the Board may proceed to evaluate the merits of the claim after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  To determine whether new and material evidence has been submitted, it is necessary to consider all evidence added to the record since the last time the claim was denied on any basis in conjunction with the evidence already of record.  Id.   

Here, the Veteran's claims for entitlement to service connection for a left knee and respiratory disability were denied in an October 2005 rating decision.  The left knee disability was denied because there was no evidence of a chronic disability in service and no current disability related to service.  Moreover, the respiratory disability was denied due because there was no objective evidence that the preexisting condition permanently worsened as result of service.  This rating decision was not appealed.  Accordingly, the October 2005 rating decision is final.  See 38 U.S.C.A. §7105(c) (West 2005); 38 C.F.R. §§ 3.104, 3.156(b), 20.1103 (2016).   

In October 2007, the Veteran filed a petition to reopen her claims for service-connection for a left knee and respiratory disability.  A March 2008 rating decision declined to reopen on the basis that no new and material evidence had been submitted.  

Although the RO declined to reopen the claims in March 2008, RO decisions are not binding on the Board and, consequently, the Board must decide whether new and material evidence has been received to reopen the Veteran's claim.  Jackson v. Principe, 265 F.3d 1366 (Fed. Cir. 2001) (holding that Board reopening is unlawful when new and material evidence has not been submitted).   As the October 2005 rating decision is the last final disallowance regarding the claims, the Board must review all of the evidence submitted since that time to determine whether the Veteran's claim should be reopened and readjudicated on a de novo basis.  The credibility of the new evidence is presumed for the purpose of determining whether the new evidence is material.  Justus, 3 Vet. App. at 512-13.

Left Knee Disability

The Board first turns to the question of whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service-connection for a left knee disability.  

The Veteran has submitted treatment records spanning January 2006 to September 2007, CAPRI records spanning July 2006 to October 2007, and United States Army medical disqualification letter dated August 2010 since the unfavorable adjudication in October 2005.   This evidence all qualifies as new as it was not of record at the time of the October 2005 rating decision.

The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim.  In undertaking this analysis, the Board notes that the evidence of record prior to the October 2005 rating decision only reflected evidence of pain without a diagnosis of  a current chronic disability nor evidence of an in-service event related to the Veteran's left knee.  As such the Board will analyze the new information of record for evidence of a relevant in-service event.  

In doing so, the Board finds that the new evidence also qualifies as material, as it raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R.         § 3.156(a) (2016).   A functional capacity certificate in January 2006 stated that issues with the Veteran's left knee would prevent her from meeting the physical rigors of service.  Outpatient records related to the Veteran's left knee noted a diagnosis of chondromalacia of the left knee in July 2007 and several notations of left knee pain.   See (CAPRI January, February, and March 2008).  Furthermore, a physical profile accompanying a United States Army medical disqualification letter notes that chondromalacia in the left knee as one of the Veteran's conditions that prevent her from being physical fit to serve.  (Medical Treatment Record August 2010)  The aforementioned new evidence raises a reasonable possibility of substantiating the Veteran's claim because the evidence goes beyond reports of left knee pain with a diagnosis of chondromalacia of the left knee.  As the above reports are presumed credible for the limited purpose of reopening the claim, the Board finds that it qualifies as material.  See Justus, 3 Vet. App. at 512-1.  

Therefore, the Board finds that new and material evidence is of record since the prior final denial of this claim in October 2005.  Shade, 24 Vet. App. at 117.  The claim of entitlement to service connection for a left knee disability is thus reopened.  

Respiratory Disability

The Board now turns to the question of whether new and material evidence has been submitted to reopen the Veteran's claim for entitlement to service-connection for a respiratory disability.  

Since the October 2005 rating decision, the Veteran has submitted a United States Army medical disqualification letter (Medical Treatment Record-Government August 2010) and service treatment records spanning 1980 to 2004 relating to her respiratory disability.  This evidence all qualifies as new as it was not of record at the time of the October 2005 rating decision.
 
The Board must now determine whether this evidence also qualifies as material, such that it relates to an unestablished fact necessary to substantiate the Veteran's claim.  In undertaking this analysis, the Board notes that the evidence of record prior to the October 2005 rating decision did not show any objective evidence that the preexisting condition permanently worsened as a result of military service.  As such the Board will analyze the new information of record for evidence that shows that the Veteran's respiratory condition could have permanently worsened.

In doing so, the Board finds that the new evidence also qualifies as material, as it raises a reasonable possibility of substantiating the Veteran's claim. 38 C.F.R.         § 3.156(a) (2016).  A physical profile accompanying a United States Army medical disqualification letter notes asthma as one of the condition contributing to the Veteran's medical disqualification from military service.  Hence, if the Veteran's asthma was a preexisting condition throughout her military career from the aforementioned physical profile there is an indication that condition may have worsened during the Veteran's military service.  The Veteran's service treatment records (STR May 2016) note that Veteran suffered occurrences of pneumonia and bronchitis, specifically March 1980 and January 2005.  Additionally, the Veteran has private treatment records from records from August 1993 and February 1997, which detailed the Veteran's treatment for pneumonia and emphysematous and chronic bronchial changes in both lungs (Medical Treatment Records July 2005).  A diagnosis of chronic obstructive pulmonary disease was noted by an examiner in an August 2005 VA examination.  The new and material evidence coupled with the evidence of record prior to the October 2005 rating decision is sufficient to establish a fact necessary to substantiate the Veteran's claim.   As the above reports are presumed credible for the limited purpose of reopening the claim, the Board finds that it qualifies as material.  See Justus, 3 Vet. App. at 512-1.  

Therefore, the Board finds that new and material evidence is of record since the prior final denial of this claim in October 2005.  Shade, 24 Vet. App. at 117.  The claim of entitlement to service connection for a respiratory disability, to include pneumonia and bronchitis is thus reopened.  


ORDER

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a left knee disability is reopened, and to that extent only, the appeal is granted.

New and material evidence having been received, the Veteran's claim for entitlement to service connection for a respiratory disability is reopened, and to that extent only, the appeal is granted.


REMAND

Although the Board has reopened the claims for entitlement to service connection for a left knee disability, and a respiratory disability, to include pneumonia and bronchitis further development is necessary before decisions can be made on their merits.  The Board also notes that additional development is needed for the Veteran's claim of service connection for an acquired psychiatric disability, to include PTSD and depression.

With regard to the left knee disability, the Board notes that the Veteran has undergone one relevant VA Examination to date, in August 2005.  At that time, the VA examiner noted a diagnosis of patellofemoral syndrome, but did not provide an opinion regarding the etiology of the disability.  Also as noted above, the Veteran has received a diagnosis of chondromalacia of the left knee in July 2007.  Accordingly, the Board finds that a new examination is necessary to determine the nature and etiology of any current left knee disability, to include chondromalacia.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (noting VA must provide an examination that is adequate for rating purposes).

With regard to the respiratory disability, the Board notes that the Veteran reported a history of asthma as a child in February 1997.  The Veteran was diagnosed with pneumonia in March 1980 while on active duty and acute bronchitis in December 2003.  Moreover, the August 2005 VA Examination report showed that the Veteran was diagnosed with chronic obstructive pulmonary disease, but the examiner provided no opinion regarding the nature and etiology of any respiratory disability, nor did the examiner provide whether there is clear and unmistakable evidence that the respiratory disability preexisted her military service and whether the preexisting respiratory disability was not aggravated beyond the normal progression of the disability during his service.  Therefore, a VA examination is needed to determine the answers to the aforementioned question regarding the Veteran's respiratory issues.  Id.

With regards to the Veteran's claim to entitlement for service connection for an acquired psychiatric disability, to include PTSD and depression, the Veteran contends that she is suffering from PTSD as a result of having to assume the responsibility of her Commander Officer, along with her duties as sergeant (Statement in Support of Claim for PTSD May 2006).  Further, she states that she had units that were on bridges that were destroyed, several vehicles hit with IEDS, soldiers stranded for about 3 months, and enemy attacks on camps.  Therefore, the stress and anxiety related to worrying about the soldiers under her command and being in combat zone facing daily mortar and small arms attacks were unbearable and lead to her current PTSD.  The Veteran underwent a VA examination in March 2011 to determine the nature and etiology of any acquired psychiatric disability.  The Veteran received a diagnosis for PTSD, but the examiner did not provide a nexus opinion sufficient for VA rating purposes, thus a remand is necessary for further development to verify the Veteran's stressor statements and an examination to determine the nature and etiology of any acquired psychiatric disability, to include PTSD and depression.  Id.

Accordingly, the case is REMANDED for the following actions:

1.  Attempt to verify the Veteran's statement involving having to assume the duties as Detachment Commander and her statements regarding the hostile activities her unit faced during her deployment through JSRRC or any other appropriate source, per current Manual provisions.  The Veteran listed her unit assignment as the 591st Transportation Detachment. (Statement in Support of Claim for PTSD May 2006)  Specifically, send a request to JSRRC regarding any bridges that were destroyed, vehicles hit with IEDS, daily mortar and small arm attacks, soldiers stranded for about 3 months, and enemy attacks on camps during her period of service while stationed at Camp Navistar and various locations in Iraq from January 2004 to April 2005 based on the nature of her job.  Any response from JSRRC or any other appropriate source should be associated with the record.

2.  After completing the foregoing development, provide the Veteran with a new VA psychiatric examination to assess the etiology of all psychiatric disabilities, to include PTSD and depression, diagnosed during the rating period on appeal.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  Review of the claims file should be noted in the examination report.  All necessary tests and studies should be conducted. The examiner should address the following: 

(a)  Provide diagnoses for any psychiatric disorders present during the course of claim.  

(b)  For any psychiatric disorder present during the course of the claim (other than a personality disorder), is it at least as likely as not (50 percent probability or greater) that the disorder arose during service or is otherwise causally related to service?  Provide a complete explanation for each opinion. 

(c)  The examiner should specifically discuss whether the record and examination support the Veteran meeting the diagnostic criteria for PTSD.  If so, the examiner should identify the stressor or stressors upon which the diagnosis is based.  The examiner should then address whether it is at least as likely as not (50 percent probability or greater) that the Veteran has PTSD due to a reported in-service stressor, specifying the stressor or stressors relied upon for this opinion. 

The examiner should consider the lay testimony of record. 

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

3.  Provide the Veteran with a VA examination to determine the etiology of a left knee disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must elicit a full medical history from the Veteran.

Provide diagnoses for any knee disability present during the course of claim. 

Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's left knee disability was incurred in or aggravated by service? 

The examiner should consider the lay testimony of record. 

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

4.  Provide the Veteran with a VA examination to determine the etiology of any respiratory disability.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and lay statements.  The examiner must elicit a full medical history from the Veteran, to include asthma and any other respiratory disability.

Please address the following with regards to Veteran's periods of active service, January 1980 to January 1984, August 1980 to June 1991 and January 2004 to February 2005:

(a) Is there clear and unmistakable evidence that the Veteran's respiratory disability, to include asthma, existed prior to his entrance into active duty military service?

 (b) If so, is there clear and unmistakable evidence that the Veteran's preexisting respiratory disability, to include asthma, was not permanently worsened beyond the natural progress of the disability during his military service?

Clear and unmistakable evidence means evidence that cannot be misinterpreted and misunderstood, i.e., it is undebatable.  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009).  Temporary or intermittent flare-ups of a preexisting injury or disease are not sufficient to be considered aggravation in service.

(c).  Is it at least as likely as not (a fifty percent probability or greater) that the Veteran's respiratory disability was incurred in or aggravated by service?

The examiner should consider the lay testimony of record. 

A detailed rationale supporting the examiner's opinion must be provided.  If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).

In formulating the opinion, the examiner is advised that the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

5.  Review the examination reports to ensure they are in complete compliance with the directives of this remand.  If the reports are deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

6.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and her representative should be issued a supplemental statement of the case, and an appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
LANA K. JENG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


